 156DECISIONS,OF NATIONAL LABOR RELATIONS BOARDNAVAJO FREIGHT LINES, INC.andJOHN H. ANDERSON, PETITIONERandTEAMSTERS, CHAFFEURS, WAREHOUSEMEN AND HELPERS.OF AMERICA,LOCAL492,OF THE INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFL:'Case No. 33-RD-15. September 13, 1951Decision andft.derUpon a petition for decertification duly filed, a hearing was heldbefore Lewis A. WVard, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, an individual employed by the Employer, fileda petition to decertify the Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local 492, under Section 9 (c) of the Act, asthe bargaining representative for the lubricators, tire men, and washand steam rack men employed at the Employer's Albuquerque, NewMexico, operations.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:On July 15, 1950, the Intervenor and Employer executed a contractcovering all pickup and delivery drivers, checkers, loaders, and dock-men employed at the Employer's operations in Albuquerque, NewMexico.During 1950 also, the Employer recognized the Interna-tional Association of Machinists as the collective bargaining repre-sentative of its auto mechanics at the Albuquerque operations.OnJanuary 15, 1951, the Intervenor and Employer extended the cover-age of their contract to include the remaining employees of the Em-ployer at its Albuquerque operations who were not represented forcollective bargaining purposes.This latter group consisted of pumpmen, lubricators, tire men, and wash and steam rack men 2i Teamsters, Chauffeurs,Warehousemen and Helpers of America,Local 492, of the Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL, was permitted to intervene on the basis of contractual interest.9There remain two stock clerks who have not been included in the coverage of any of thebargaining units.96 NLRB No. 25. BE'LKNAP HARDWARE AND MANUFACTURING COMPANY157The Petitioner now seeks to decertify the. Intervenor as the collectivebargaining representative of a group of employees consisting of lubri-cators, tire men, and wash and steam rack men.The record in this proceeding indicates that the group of employeesdesignated in the petition for decertification are under common super-vision with the auto mechanics who perform maintenance work. Ineffect, therefore, the group of employees among whom the Petitionerseeks a decertification election constitutes an arbitrary segment of theEmployer's maintenance department, at the Albuquerque operations.The Board will not find such a segment of a department an appro-priate unit.'Furthermore, there is no evidence that these employeespossess any special characteristics or separate interests that could serveas a basis for distinguishing them from the other employees withwhom they work and making a determination that they constitutean appropriate unit by themselves.Nor does the record indicatethat they possess any special skills acquired by long training orthrough apprenticeship programs which would permit a findingthat they constitute a separate craft group which could be found tobe an appropriate unit.We find, therefore, that the unit proposed by the Petitioner is notappropriate and accordingly we shall dismiss the petition 4OrderIT IS HEREBY oJDERnD thatthe petition herein be, and it hereby is,dismissed.3See,D. B. ThorntonCo., 94 NLRB 1188.4In view of our disposition of the petition it becomes unnecessary to discuss the questionof contract bar, raised by the Intervenor's motion to dismiss the petition,or the question ofthe validity of the union-security clause, found in the Intervenor'scontract with theEmployer, raised by the Petitioner's contentions.BELKNAP HARDWARE AND MANUFACTURING COMPANYandINTERNA-TIONAL UNION, UNITED AUTOMOBILE WORKERSOFAMERICA, REGIONNo. 4, AMERICAN FEDERATION OF LABOR, PETITIONER.CaseNo.9-RC-1168. September 13, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Lloyd R. Fraker,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Reynolds andMurdock].96 NLRB No. 19.